Order reversed, with ten dollars costs and disbursements, and motion denied, with leave to renew the motion, if so advised, upon papers setting forth facts sufficient to constitute a cause of action. Held, we are of the opinion that the amended complaint is founded upon a joint promise. If so, it is necessary in order to state a cause of action against the representatives of the deceased to allege and show that both the surviving joint promisors are insolvent. The suggestion that the promise is both joint and several is without force, because if it is several as well as joint, the amendment is unnecessary. All concurred; Lambert, J., not sitting.